United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2638
                                    ___________

Donnie Ray Wilkinson,                   *
                                        *
             Plaintiff-Appellant,       *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Hot Springs Police Department;          *
Garland County Sheriff Department;      *      [UNPUBLISHED]
Federal Bureau of Investigation, in     *
Hot Springs, Arkansas; Does, City       *
Attorneys, Judges in Hot Springs,       *
Arkansas, and the Judges of Arkansas, *
                                        *
             Defendants-Appellees.      *
                                   ___________

                              Submitted: July 22, 2004
                                 Filed: August 3, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Donnie Ray Wilkinson brings this pro se appeal challenging the district court’s
dismissal of his case pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). After granting
Wilkinson’s motion to proceed in forma pauperis, the district court concluded that
Wilkinson’s complaint was frivolous and dismissed it because it did not allege any
basis for the court’s jurisdiction or any actionable legal theory and appeared to be an
attempt to avoid other court rulings. After de novo review of the record, Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we affirm the district court.
See 8th Cir. R. 47A(a).
                       ______________________________




                                         -2-